Exhibit 10.A(ii)b

 

ISSUING AND PAYING AGENT AGREEMENT

 

This Issuing and Paying Agency Agreement (the “Agreement”), dated as of July 10,
2000, between Ecolab Inc., a Delaware corporation (the “Issuer”) and Bank One,
National Association, a national banking association (the “IPA”), as issuing and
paying agent, in connection with the issuance and payment, in book entry only
form, of certain commercial paper master notes (collectively the “Notes”). The
Issuer hereby appoints the IPA its agent to issue, deliver and pay such Notes as
herein set forth. The Issuer hereby agrees with the IPA as follows:

 

1.                                       Definitions.

 

Terms capitalized shall have the meanings assigned them below.

 

“Advance” means funds credited by the IPA to or on behalf of the Issuer for the
purpose of either crediting Proceeds to the Note Account or remitting payment on
Notes at their maturity.

 

“Agreement” means this Issuing and Paying Agency Agreement as defined in the
preamble, and includes the terms of the Exhibits.

 

“Business Day” means any day that both the IPA and DTC are open for business.

 

“Certificate Agreement” means the Commercial Paper Certificate Agreement dated
May 17, 1994, between DTC and the IPA (formerly known as The First National Bank
of Chicago), a copy of which is attached hereto as Exhibit C.

 

“Dealer” means any person other than an Issuer Agent which has been authorized
by the Issuer to deliver Issuance Instructions to the IPA and is listed on an
Incumbency Certificate.

 

“DTC” means The Depository Trust Company, a New York limited purpose trust
company, and its successors and assigns.

 

“GAITIR License Agreement” means the nonexclusive, nontransferable license
agreement to use certain software products and associated printed documentation
pursuant to a separate license agreement attached as Exhibit E.

 

“Incumbency Certificate” means the certificate of the Issuer, substantially in
the form of Exhibit A, executed by its Secretary or any of its Assistant
Secretaries, which identifies Issuer Agents from time to time.

 

“Indemnified Persons” means the IPA and its officers, directors, employees, and
agents.

 

--------------------------------------------------------------------------------


 

“Issuance Instructions” means the instructions as to issuance of Notes delivered
to the IPA by an Issuer Agent or Dealer pursuant to Section 3.B. of the
Agreement.

 

“Issuer Agents” means those officers, employees, or agents of the Issuer
identified on an Incumbency Certificate the Issuer has authorized to execute
Notes, deliver Note Issuance Instructions, and deliver other notices hereunder
to the IPA.

 

“Manual” means the DTC Commercial Paper Issuing/Paying Agent Manual, as modified
from time to time, including the rules of the DTC Same Day funds Settlement
System, Money Market Instruments Program.

 

“Maturity Date” means the date any Note is payable by its terms.

 

“Note” or “Notes” means the commercial paper master notes of the Issuer issued
pursuant to the Agreement substantially in the form set forth in Exhibit B.

 

“Note Account” means the Issuer’s demand deposit account number 55-02365
established at the IPA pursuant to Section 6.A.

 

“Proceeds” means, with respect to any Note, funds representing the purchase
price for its original issuance.

 

“Representation Letter” means the agreement by and among the IPA, the Issuer and
DTC with respect to the Notes substantially in the form set forth in Exhibit D.

 

2.                                       Authorization.

 

The Issuer shall deliver to the IPA upon execution of this Agreement an
Incumbency Certificate to designate the Issuer Agents and Dealers to the IPA.
Until the IPA receives a subsequent Incumbency Certificate from the Issuer, it
may rely on the last such Incumbency Certificate delivered to it.  Any Note
bearing the signature of an Issuer Agent on the date such signature is affixed
thereto shall bind the Issuer after the authentication and delivery of such Note
even if such person shall have ceased to hold his or her office on the date such
Note is authenticated and delivered.

 

3.                                       Notes.

 

A.                                   The Notes shall be issued to DTC, or its
nominee in substantially the form set forth in Exhibit B, as appropriate.  In
connection with the issuance of Notes, (i) the IPA and DTC have previously
entered into the Certificate Agreement and (ii) the IPA, the Issuer and DTC
shall jointly execute the Representation Letter. The Issuer understands and
acknowledges that the execution of the Certificate Agreement and the
Representation Letter by the IPA is a necessary condition precedent to the
acceptance of the Notes by DTC and as such, the Issuer agrees, (x) to be bound
by the provisions of the Certificate Agreement and Representation

 

2

--------------------------------------------------------------------------------


 

Letter and (y) that the Certificate Agreement and Representation Letter shall
supplement the provisions of this Agreement.

 

B.                                     Prior to 12:00 noon (Chicago time) on
each issuance date, an Issuer Agent or Dealer shall provide the IPA with
Issuance Instructions specifying the issue date, interest rate (if applicable),
maturity date (which shall be no later than 270 days from the date of issuance
thereof), proceeds amount, maturity amount, payee and payee’s settlement bank
(which bank must be a participant in the DTC book entry commercial paper
program).

 

C.                                     Following receipt of Issuance
Instructions, the IPA will process such Issuance Instructions in accordance with
and subject to (i) this Agreement, (ii) the procedures set forth in the Manual,
(iii) the terms and conditions of the Certificate Agreement and (iv) the terms
and conditions of the Representation Letter. Unless otherwise instructed by an
Issuer Agent or Dealer, Notes delivered under this Agreement shall be made
against payment as more fully set forth in Section 4 below.  In the event of a
conflict between the terms of this Agreement and the terms of the Manual, the
Certificate Agreement, or the Representation Letter, the provisions of this
Agreement shall control.

 

4.                                       Proceeds of Sale of Notes.

 

A.                                   The Issuer understands that when the IPA is
instructed to deliver against payment, the processing of Issuance Instructions
may not be completed simultaneously against the receipt of payment. 
Accordingly, the IPA is authorized to initiate delivery and to receive payment
from the purchaser in accordance with the provisions of the Manual. All such
payments shall be credited upon receipt to the Note Account.  The Issuer hereby
agrees to bear the risk that the IPA fails to receive payment of the Proceeds of
any Notes issued pursuant to Issuance Instructions.

 

B.                                     Funds received by the IPA as Proceeds
will be credited to the Note Account. Prior to receipt of such Proceeds, the IPA
may, but shall not be obligated to, credit such Proceeds to the Issuer by making
an Advance.  Upon telephonic, written (which may be in facsimile form), or
electronic instructions received by the IPA from an Issuer Agent, an Advance may
be (i) used in payment of Notes presented for payment upon maturity, (ii)
deposited to an account of the Issuer at the IPA, or (iii) transferred to the
account of the Issuer at another bank.  If the IPA, in its sole discretion,
makes an Advance, the Issuer agrees to apply the Proceeds to repay such
Advance.  If such Proceeds are insufficient to repay the Advance in full, the
Issuer agrees to repay such Advance within 24 hours from the time such Advance
was made.  Interest on any Advance shall accrue from the day such Advance is
made, and shall bear interest (i) in accordance with any separate agreement
between the Issuer and the IPA in effect at the time, or (ii) if no such
separate agreement is then in effect, then as described in the IPA’s standard
fee schedule.

 

3

--------------------------------------------------------------------------------


 

5.                                       Instructions.

 

A.                                   The Issuer hereby authorizes the IPA to act
in accordance with Issuance Instructions received electronically or in writing
from an Issuer Agent or the Dealer as provided in the following Sections 5.B.
and 5.C.

 

B.                                     The Issuer or the Dealer may initiate
Issuance Instructions electronically pursuant to the GAITIR License Agreement or
otherwise in accordance with the IPA’s standard business practices.  The IPA
shall be entitled to rely on the Issuance Instructions received electronically
hereunder and may assume conclusively that all such Issuance Instructions were
transmitted by the Issuer or on the Issuer’s behalf.

 

C.                                     Telephonic Issuance Instructions shall be
given to the IPA by an Issuer Agent or the Dealer at the telephone number
specified by the IPA from time to time for such purpose, and shall be expressed
to be for the attention of any of its officers or employees whose name has been
specified for such purpose.  The telephone numbers initially authorized for such
purpose are set forth in Exhibit F, which may be modified by notice to the
Issuer and each Dealer. Telephonic Issuance Instructions to the IPA by an Issuer
Agent or Dealer shall be confirmed in writing by an Issuer Agent or Dealer
within 24 hours of the time such instruction is given; provided that, in the
event a discrepancy exists between the Telephonic Issuance Instructions and the
subsequent confirmation, or in the absence of receiving a written confirmation
prior to the time specified in Sections 3.B. above, the Telephonic Issuance
Instructions shall be deemed the proper and controlling Issuance Instructions. 
A written confirmation may be effected by any electronic means of
communications, including transmission by telecopier or computer.

 

6.                                       Note Account.

 

A.                                   For purposes of the transactions
contemplated herein, the Issuer shall open and maintain the Note Account.

 

B.                                     Deposits will be made to the Note Account
from time to time by or on behalf of the Issuer by delivery of funds to be
deposited therein.  All Proceeds shall be credited to the Note Account. 
Withdrawals or other uses of the funds from the Note Account shall be made in
accordance with instructions from an Issuer Agent or to repay amounts payable
under Sections 4.B. or 7.D. hereof.  Notwithstanding anything in this Agreement
to the contrary, the IPA shall not be obligated (i) to permit any withdrawal or
other use of funds from the Note Account, or (ii) to honor any instructions to
those effects, if the IPA, in its sole discretion, shall determine that as a
result there would be an overdraft or negative balance in respect of final
credits (whether in the course of any day, overnight or otherwise) in the Note
Account.

 

4

--------------------------------------------------------------------------------


 

7.                                       Payment of Notes.

 

A.                                   The IPA hereby agrees to serve as paying
agent of the Issuer with respect to each of the Notes presented for payment
pursuant to this Agreement.  The Issuer shall on the Maturity Date of such
Notes, deposit or cause to be deposited in the Note Account by 10:00 a.m.
Chicago time an amount in immediately available funds equal to the maturity
amount of such Notes, or if applicable, the principal plus interest payable
thereon.

 

B.                                     The IPA is hereby authorized and
instructed by the Issuer, to the extent that funds sufficient to effect such
payment are available in the Note Account, to pay, and shall pay, each of the
Notes upon presentation thereof.  The IPA is further hereby authorized and
instructed by the Issuer to debit the Note Account in the amount of each such
payment.

 

C.                                     If at any time funds in the Note Account
are insufficient to cover payment of any matured Notes presented prior to 2:00
p.m. (Chicago time) on the Maturity Date of such Notes, the IPA may, but shall
not be obligated to, pay the Notes thus creating an overdraft for the account of
the Issuer, which overdraft shall be charged to the Note Account.

 

D.                                    The amount of any resulting overdraft
shall represent an Advance by the IPA to the Issuer to be promptly repaid by the
Issuer together with any applicable overdraft charges and interest on such
advance for each day such Advance remains outstanding in accordance with Section
4.B.

 

8.                                       Representations and Warranties.

 

Each day on which an Issuance Instruction is given to the IPA, the Issuer shall
be deemed to represent and warrant to the IPA that (a) the issuance and delivery
of the designated Notes will not violate any state or federal securities law,
(b) the Notes have been duly and validly authorized by the Issuer and (c) the
Notes, when issued and delivered pursuant hereto, will constitute the legal,
valid, and binding obligations of the Issuer.

 

9.                                       Concerning the IPA.

 

A.                                   In acting with respect to the Notes, and
generally in acting under the provisions hereof, the IPA acts only as agent of
the Issuer to perform only such duties as are specifically set forth herein and
this Agreement shall not be construed to subject the IPA to any implied
covenants or obligations.  No provision of this Agreement shall be construed to
impose upon the IPA any trust, agency of, or fiduciary duty to DTC or any
beneficial owner of the Notes.  The IPA may execute any of the powers hereunder
or perform any duties hereunder either directly or by or through agents or
affiliates.  The IPA may consult with legal counsel regarding matters

 

5

--------------------------------------------------------------------------------


 

arising under this Agreement and shall not be liable for any action taken in
good faith in reliance upon the advice of such counsel.  The IPA or its
affiliates in their individual or any other capacity may become the owner or
pledgee of Notes and may transact business with the Issuer or its affiliates
with the same rights they would have if the IPA were not acting hereunder. The
IPA shall be under no liability for interest on any moneys received by it
hereunder and need not segregate such moneys except as may be required by law. 
Except in the case of the IPA’s negligence or willful misconduct, it shall not
be liable to the Issuer for any action taken or omitted and reasonably believed
by the IPA to be authorized or within the powers conferred upon it hereby.  In
no event shall the IPA be liable for consequential, indirect or special damages,
even if it has been advised of the possibility of such damages. The IPA shall
also not be liable for any action taken, or any failure to take any action in
connection with this Agreement or the services provided hereunder or otherwise
to fulfill its obligations in connection with this Agreement, in the event and
to the extent that the taking of such action or such failure arises out of or is
caused by mechanical breakdown, computer or system failure or other failure of
equipment, failure or malfunctioning of any communications media for whatever
reason, or any other cause outside of the control of the IPA, provided that it
undertakes to use commercially reasonable efforts to cure any such failure or
breakdown of its equipment.  It is understood by the Issuer that provision of
services under this Agreement is dependent upon the availability to the IPA and
the Issuer of telecommunication facilities provided by third party vendors and
that the IPA does not warrant or guarantee such availability.

 

B.                                     The Issuer shall indemnify and hold the
Indemnified Persons harmless from and against any and all costs, expenses,
claims or liabilities (including, without limitation, reasonable legal fees and
expenses) arising out of or connected with the performance of each Indemnified
Person’s duties hereunder, except for costs, expenses, claims or liabilities
arising out of the negligence or willful misconduct of an Indemnified Person. 
Each Indemnified Person may rely and shall be protected in acting upon any
resolution, certificate, opinion, instructions (whether oral or otherwise),
receipt, or other document reasonably believed by such Indemnified Person to be
(i) genuine and (ii) to have been signed or given by the proper party or
parties.

 

C.                                     Fees for the IPA’s services, and
reimbursement of its expenses hereunder shall be as mutually agreed upon in
writing between the IPA and the Issuer, which are initially set forth as Exhibit
G, and shall be payable by the Issuer in accordance with such agreement.

 

D.                                    Except as otherwise expressly provided
herein, whenever, in the administration of this Agreement, the IPA shall deem it
necessary that a matter be proved or established prior to taking, suffering or
omitting any action hereunder, such matter (unless other evidence in respect
thereof be herein specifically prescribed) may be

 

6

--------------------------------------------------------------------------------


 

deemed to be conclusively proved and established by a certificate or written
instructions of an Issuer Agent and such certificate or written instructions
shall be full warranty to the IPA for any action taken, suffered, or omitted
under the provisions of this Agreement in reliance upon such certificate or
written instructions.

 

E.                                      Any banking association or corporation
into which the IPA may be merged, converted or with which it may be
consolidated, or any corporation resulting from any merger, conversion or
consolidation to which it shall be a party, shall succeed to all its rights,
obligations and immunities hereunder without the execution or filing of any
paper or any further act on the part of any of the parties hereto, anything
herein to the contrary notwithstanding.

 

F.                                      The IPA’s countersignature of a Note
shall be for authentication purposes only.  The IPA shall have no liability on
any Notes.  Except with respect to the IPA’s own actions in issuing and
delivering Notes pursuant to Issuance Instructions, it shall not be liable for
the authorization, validity or legality of any Notes delivered by it in
accordance with Issuance Instructions.

 

G.                                     Nothing in this Agreement constitutes a
commitment or obligation of the IPA or its affiliates to extend any credit to
the Issuer, nor shall any course of dealing between the Issuer and the IPA be
deemed to be, or constitute, any such commitment or obligation.

 

10.                                 Miscellaneous.

 

A.                                   The IPA or the Issuer may terminate this
Agreement upon ten (10) days’ prior written notice to the other party; provided,
however, that to the extent there are then outstanding any Notes,
notwithstanding such termination they shall remain valid obligations of the
Issuer and shall continue to be subject to the provisions of this Agreement.  No
termination of this Agreement shall affect the rights and obligations of the
parties hereto with respect to transactions initiated prior to such
termination.  In the event that the IPA shall give the Issuer notice of
termination, the Issuer shall not issue on or after the date of such notice any
Notes having a maturity in excess of thirty (30) days.

 

B.                                     No amendment or modification of this
Agreement shall be effective unless the same shall be in writing and signed by
both of the parties hereto.  No waiver of, nor any consent to any departure
from, any provision of this Agreement shall be effective unless signed by the
party intended to be bound.  No such amendment, modification, waiver or consent
shall adversely affect the rights of any holder of Notes outstanding at the time
of such amendment, modification, waiver or consent.

 

7

--------------------------------------------------------------------------------


 

C.                                     Any obligation under this Agreement or
the Notes that falls on a day that is not a Business Day shall be performed on
the next succeeding Business Day.

 

D.                                    Neither party hereto may assign any of its
rights or obligations hereunder without the consent of the other party hereto.

 

E.                                      This Agreement may be executed in any
number of counterparts and by each party hereto on separate counterparts, each
of which counterparts, when so executed and delivered, shall be deemed to be an
original and all of which counterparts taken together shall constitute one and
the same Agreement.

 

11.                                 Notices.

 

Any notices, demands, instructions and other communications required or
permitted to be given or made upon either party shall be in writing and shall be
personally delivered or sent by first class mail, postage prepaid (or
telecopier, as permitted hereunder), and shall be effective for purposes of this
Agreement upon receipt by the intended recipient thereof at the address
designated by such recipient, or on the next succeeding Business Day if received
on other than a Business Day.  Unless otherwise specified in a notice sent or
delivered in accordance with the foregoing provisions of this paragraph (or with
respect to Issuance Instructions, as permitted hereunder), notices, demands,
instructions and other communications in writing shall be addressed as indicated
below:

 

If to the IPA:

 

Bank One, National Association

 

 

1 Bank One Plaza

 

 

Suite IL1-0439, 1NS-9

 

 

Chicago, Illinois 60670-0439

 

 

Attn:  Commercial Paper Customer Service

 

 

Telephone:     (312) 407-4722

 

 

Telecopier:     (312) 407-4154

 

 

 

 

 

 

If to the Issuer:

 

Ecolab Inc.

 

 

370 N. Wabasha Street

 

 

St. Paul, MN 55102-1390

 

 

Attn: Mr. Daniel J. Schmechel

 

 

Telephone:   (651) 293-2861

 

 

Telecopier:   (651) 293-2379

 

8

--------------------------------------------------------------------------------


 

12.                                 GOVERNING LAW.

 

THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAW OF THE STATE OF NEW YORK (EXCLUDING ITS CONFLICTS OF LAWS RULES).

 

13.                                 Entire Agreement.

 

This Agreement together with the Exhibits, constitute the entire agreement
between the IPA and the Issuer relating to the subject matter hereof, and
supersedes all proposals and all other communications between the parties
relating hereto.

 

 

 

ECOLAB INC.

 

 

 

 

 

 

 

By:

/s/ Daniel J.Schmechel

 

 

Name:

Daniel J.Schmechel

 

Title:

Vice President & Treasurer

 

 

 

 

 

 

 

BANK ONE, National Association,
 as Issuing and Paying Agent

 

 

 

 

 

 

 

 

 

 

By:

/s/ Tamra R. Amos

 

 

Name:

Tamra R. Amos

 

Title:

Corporate Account Executive

 

9

--------------------------------------------------------------------------------